. ff “i, | ii fl i
YL 1 LL FY AS

i my
{ -
f\ ff } i - r} Fal ) - = - / r F 1 -
op fl _/ c/ CL |
if / f ae | é = :
f | _ a a i
AL, !

Case 1:20-cr-00393-AKH Documen t33 Filed 01/21/21 Page 1of1

Case 1:20-cr-00393-AKH Document 32 Filed nt oies Page 1 of 1

Federal Defenders
OF NEW YORK, INC.

ae wa = —= = ar

 

Southern District

52 Duane Street-10th Floor, New York, NY 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton

Executive Director

January 19, 2021

BY EMAIL & ECF

Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
200 Pear! Street

New York, NY 10007

Re: United States v. Marco Suazo Nunez
20 Cr. 393 (AKH)

Dear Judge Hellerstein,

Southern District of New York

Jennifer L. Brown
Attorney-in-Charge

I write with the consent of the Government to respectfully request an

adjournment of Mr. Suazo Nunez’ sentencing in order ta

for the proceeding. The sentencing is currently schedule
ZU2L.

Thank you for your consideration of this request.

f

Co Pa =e Respectful

fA

ly submitted,

effectively prepare
d for January 28.

 

Tamara L.

Giwa

aA “Vv — a Counsel for Mr. Suazo Nunez

 

Ce: AUSA Sarah Kushner (via ECF)

 

Federal Defenders of New York
(917) 890-9729
